I
                    OFFICE    OF THE   AlTORNEY    GENERAL   OF TEXAS
3
                                          AUSTIN
A
GcrrroG-
A-a-


           Mr. B.   A. Hodges
           County   AudItor
           w11llsmeQllcounty
           oeorgetcm,        Texas

           mar Slrt




                     This wlllrulmowl
           mroh 18, wherein you re
           tauntupcm the fallowing




                                                    era' Qouwt desirer
                                                      tn plllaa8er for

                                                    a the Cmz't bms w-
                                                   poetlng or publioatlcaP
                                        oplnian ti that AlMale 1577
                                        nales la it not a fact tturta


                     The statute boolcaof'tbia State aC&ia@oalyane
           general statute regulat3n.gthe U(P ot aarnst~real estate.
           It Is Artiolo 1577 (R.C.S., lg@$) whlah govems sales of all
m.   H. A. Hodges, Page 2

county lands exaept those belonging to the County free
&&mol .fmd. The latter are controlledby rpea2al pro-
V~8iCUlS of the Constitutlcvi
                            and Statutes whloh do not em-
oera us here. See logan v. Ste hens County (Div. App.
1904) 81 9. w. log, (affIrmed,83 8. w. $5, 98 vex. i&3.)
           Artlule 1577 (R.C.S., 1925)   read8 a8 follows:
             "The oomtnl8slaners  court may, by an order
      to be entered on its miautes, appoint a comla-
      siC#Ier   to 8~111 and dl8pOse of any Mti  estate
      of the county at public auatlcn. The deed of
      such commtssfoner,mdc 3n oonformity to suoh
      order for end in behalf of the comty, duly
      scknovledgedand proven and rscordod shall be
      sufflaltent   to amvey to the purohamew all the
      rlgbt, title and interest and estate vhioh the
      aomtg may have in and to the premises to be
      ccmveyed. Iiothlngomtained ia this artlale
      8hall authorize any oomai8elonerscourt to dlr-
      pO8e    of any lands giv~n,d~n~tad oh @'eat&to
      such county for the puqioae of sducatim In any
      other manner than aball be dlreoted by lav."
           It 28 generally  held that the aouuty wmml8slctaers~
aBurt, a8 the agent of the aounty in It8 ao&pcmate aaproity,
nunt oanform to the mode pre8cribad for its aation in the
exewise of the pavers confided to it. The pre8oribfng     of a
mode for its aotlon i8 usually   held to constitutea restrio-
tion to that mode.    Fergusan v. Balsell, 47 Tex. 481~ Llaao
Count v. gnovlea (Clv. App. 18%) 29 8. w. 549; 8pmoe# v.
Levy sQiv. A99.,   Austin, 1914>, 173 9. W. 550, Rrror Retured.
             "Althougb thla Statute (Artiale 1577) is
      permiai!iv6  in it8 term,  yet it is the only
      mode exp~eacllg pointed out in the gene-1 I&v8
      of this State by vhloh the COUnty Court au1
      divest   the COWlty Of ft6 title t0 it8 Peal e8-
      tate." Farguaon    v. Ealsell, oupra.
          Thus ~11attempted aale not made at pub110 Outcry
noz?In the manner provided by Artiale 1577 has becarheld to
ecafer no title upon the pumbaser Ond to pas8 no title Out
Of the cotity. -11 County v. %lta (01~. App,, 1909) l20
S. U. liJ65(reversed on other @ounda, 132 1).Y. Za3, 103 Tex.
616)g Ferguson v. Balsell, supra.
p.   8. A. Hodges,        Page   3


          It hue al.80been held thet the ootireiaieai3~
OoUrt Is vithout authority to restriot in any way the ala88
of puruhaseraby Pestricting ths U8e to vhich lead 80 am-
veyed ~YY be put. Thus a sale of co\mty real estate under
~1 order which provided tbt the property rhould be used
&y   for eduaatimal pufposw                 va8 deoland invalid.  X&no
&u@.y v. Johnsan  (Civ. App.,               1895) 29 9. W. 56. We qwte
the follOwlng exoorpt from the CQWt'8 opinlcmr
               "The property, taoth4 deed seoftes, ~a8
      803.dunder the sWabhx?e of a publla ule, to
      the highest bidder) but be-   sold under the
      order 8et Out, tb#Ltrequired it tO be 8old and
      US8d fOl' edU43&th4Hl          PUl’mIeII,   -8   Vidl    WOU-
      lated to deter 8ad hinder 8 uls of the proper-
      ty for a fair priob."
         You will note that hrtlole 1577 provide8 that Qoun-
ty mal e8tate be sold at "pub110 avaWm,    but that zt 18
8ilUkt8S tOaZiyIW&ZWWkt     tk#t th8 Iti~beadVeL't~led.
         An *auetlon” ia a publla 8ale of property to te
hQhest bidder. Webrter'r li4wIntermtianal mabr&&ed
DiatlQ&y (Seooad Wtion, 1938).     Publie auctlar $8 83Zl-
~gmou8 with public rale. In re lbvbraugh, 256, It. w. 233,
    BUoh. 170, 35 Words dsP&a808 (?ersmmt  Zklltiax)45.
           The word "public" oonWte8 meral            lmn?ledg6 OF
notloe . It 28 defined M -g              *opQI to the kneWled@?    OT
V&W Of ulj     @!36Q’811~  8BQ91, hgWn    OF h.Wd;    WithOUt pp?inray
4r agProealment.”    Webeterfr  Dlatiarury,     81tpra.

             A publia aWtlOp of vh%oh PO notioe what8oeves
WM      givez%advh$ohvaa notin mae numner broUghttothe
8tteution    of the pubUa would be a publit!auatloa in nam
=b.
         In dlea~88ing the qU6B8tiCKl
                                    of M14 Of OOUQty w
88kte Under Artiole 15'7‘7,
                          the hm~lllo Court of Civil Appeal8
U8crd the     fOllOWtig    bRUj$W@bl,

               ‘We   find PO     8tatUtOw     &U’OViSiOIl   dtMota
                          orl8agthoftiaPs that 8uoh
      tiwraethod,~88~11~er,
D.   H. A. Hodges,   Page 4


      real eetate mat be advertised before it nragbe
      sold at publia auction. The term 1advert5.se-
      merit'is synmymous with notice md IEIa means
      CP method Of attz'actin&publlo attentim. The
      object of the statute in prov3dlng for sale at
      pub110 auotfan ia to secure to the oouaty a
      fair price for the prop8rty." Edward8 v, Lub-
      book County, (WV. App., Amarillo, 1930), ,'y9.W.
      (28) 482.
          Just what mBullier
                           OP emomt of notloe voul& be auf-
Plcient seeam to be a matter left within the 6ound discre-
tim of the commla8lonersI aourt.
          Vhile SOI68 Other type Of nOtiOe might be sufft-
aient, this department In it8 aaferenae opinion Ao. 2849,
dated April 29, Sg31 has ret-ded       that the notice pro-
vided In Article 3806 (R.C.S., 1925) ?or sale8 mder levy
a? exeaution be given. Confemmas opinions,vol. 64, pp. 21.2.
         The mum 1dantSaal notice is requtred bs statute
to pmoede public sales of property belonging to estates of
dccedauts. Se@ Articles 3558 and 3573 (R.C.S., 2325).
          Therefore, in answer to your firat question, it
la the oplnlon of this department,and pou 8re so advised
that a r86Wn.UIbleposted or publlahed notice by the commib-
sionerappoiated by the court would be required&p a valid
sale of real estate aoqulred by the aounty by deed. I?hilS
no partlc~lar type cf notioe is provided for by Statute,
this department again recommenda that the county follow
Articles 3@d+ md 3808 In giving euch notice.
           As W8 have pointed out above, all real estate
vhicb the ccntntpmy wish to dlagose of, cixceptla&s be-
longing to the aounty public *se school fund, nuat be sold
In the manner   protided In Artlole   1577.  Surplus right-of-
wag property is not 18mI belaugia$ to such school &fuad,and
muis",be sold in the 'mannerprovld86 I?3said As%icls. we,
themfope, e&aver yaw aeaond question 8s ve d%sksveP8d your
first,,that is, a reasanahln     notice by postiag or publlmticn
28 requ&wl    and we likewitter8OCUUmendthe nOtiC8 required ill
ereoution sales.
       In MelI8P to your third  qutmtlon,  Ye dlreat   your
       to the
lttelltia l iollowlng   portlat of AP.ticla 15778
          *+   l  *‘i’hr, deed Of suoh c)5BBili681QIOl'8,
     lade In cdornritgto ruohorder for&din
     behalf of the amty, duly aokaovled@dand
     Pl?OVSaMd P8OOPbd til b8 8UftiOi8l2t     t0
     bcnvey to the pumatmewa all the right, title
     od interest aad %8t8te aah       td OQllltYnUg
                  0 th8 -8e8       t0 b% caweyed .
     b&   % Fd t

          880 al80 Eudia COUIltyV. ROna Mill8 CO. (OiV. App.,
1908) II.2s. W. 822, 825.
          Tha deeds under vhioh tb v8a'iountPWSt8 uoco 4o-
qtiawd 3y the OOUnty VW?  a& f'~aiSbihlwith your POqwBt aad
~b do not &lOr what title the 00%&y hold8 In 8UCh tlWSt8.
We hrva therefox'e,S!%avemd you' seaond and third ~U@8titWJ
under the rsmmptim tkat the aomty holds the 8b8oltltetee
8Wplb title ia each, and our M8mrs   apply ably to aale OS
pmperty 80 held,
          we ve8S    330O@lki~ 98 t0 th8 Z'ighCOlpSUt~ity
Of the aolmty to 0aExvaypartans o? tracts    in t&Ml it halJl
apI)FO MA8OllUBLt.Thstqusstimva8nOt       ~~8~tsdbJgoUr    In-
'P-7.
          For your infoo*matlQa we add that OQWlti~8, in BOiNP-
N   land foi' lW%d pUl3M8s8 5e~dGBillaquLretkb fsS 8illl#Otitle
thereto, but oFdLarJIilyMUU&N apily8R WSrarslrtOV8Jb 8Wh
land, thus leavjng the fee rimple title in the vend=.